Citation Nr: 0604440	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for acne 
keloidalis, perifolliculitis of the scalp with early 
hydradenitis suppurativa of the groin, prior to May 26, 2004.

2.  Entitlement to a rating in excess of 30 percent for acne 
keloidalis, perifolliculitis of the scalp with early 
hydradenitis suppurativa of the groin, from May 26, 2004 
forward.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, on behalf of the New York RO, 
which continued the 10 percent evaluation for the veteran's 
service-connected disability.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation from 10 
percent to 30 percent, effective May 24, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the rating issue remains in appellate status 
and is separated into two issues as noted on the title page 
of this decision.

In October 2000, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York, to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The Board observes that in his personal hearing, as well as 
in correspondence to VA since that time, the veteran has 
raised the issue of secondary service connection for 
impotence due to the medication he takes for his service-
connected skin disability.  No action has been taken on this 
claim as of yet; it is, therefore, referred to the RO for 
proper disposition. 


FINDINGS OF FACT

1.  Both prior to, and from May 26, 2004, the veteran's acne 
keloidalis, perifolliculitis of the scalp with early 
hydradenitis suppurativa of the groin, has been manifested by 
constant itching and exudation of the scalp and neck, with 
resultant scars that are elevated and slightly hypopigmented.

2.  The affected area primarily involves the veteran's neck 
and the back of his scalp, covering an area roughly 15 
centimeters by 9 centimeters (135 square centimeters), which 
is characterized as between 16 and 33 percent of the exposed 
area of the head and scalp.  The widest parts of the scars 
are between 0.1 and 0.4 centimeters.

3.  The record does not establish the presence of marked or 
complete facial deformity; gross distortion or asymmetry of 
paired facial features; ulceration of the scalp; or systemic 
or nervous manifestations.

4.  The veteran's scars are not adherent to underlying 
tissue, nor is there abnormal skin texture or indurated areas 
of the skin.  There is no underlying soft tissue loss.

5.  The veteran does not take corticosteroids or other 
immunosuppressive drugs in conjunction with this disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for acne keloidalis, 
perifolliculitis of the scalp with early hydradenitis 
suppurativa of the groin, are met, prior to May 24, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7800 (2001); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.21, 4.40, 4.118, Diagnostic Codes 7806, 
7800 (2005).

2.  The criteria for a rating in excess of 30 percent, from 
May 24, 2004 forward, for acne keloidalis, perifolliculitis 
of the scalp with early hydradenitis suppurativa of the 
groin, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7800 (2001); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.118, 
Diagnostic Code 7806-7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issues on appeal arise from an 
original claim for an increased evaluation for a skin 
disability.  In this context, the Board notes that a 
substantially complete application was received in October 
1997 and adjudicated in May 1998, prior to the enactment of 
the VCAA.  However, during the course of the appeal, in 
February 2003 and May 2004, VA provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not initially 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to do so in May 2004.  
Then, in October 2005, the AMC readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds overall that the content and 
timing of the February 2003 and May 2004 notices comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined in conjunction with his claims.  
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  For example, 
Diagnostic Code 7899 is used to identify unlisted skin 
disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for perifolliculitis of 
the scalp, with early hydradenitis suppurativa of the groin, 
in November 1984 and was evaluated as 10 percent disabling 
under DC 7899-7806, as analogous to eczema.  In October 2005, 
the AMC recharacterized the disability to include acne 
keloidalis, and increased the evaluation to 30 percent 
disabling, under the combination of DC 7806 and DC 7800, the 
diagnostic codes for dermatitis and scars respectively.

The Board notes that during the appeal, the regulations 
pertinent to disabilities of the skin were amended, effective 
August 30, 2002.  See Schedule for Rating Disabilities, The 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. 
§ 4.118 (2005)).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00. 

In a June 2003 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given opportunity to submit additional evidence or argument.  
38 C.F.R. § 20.903(c).  In October 2003, the Board remanded 
the claim so that the veteran could be medically examined 
with the new criteria in mind.  The decision in the October 
2005 supplemental statement of the case is based on this new 
examination, and considers both the old and new criteria.  
Therefore, there is no prejudice to the veteran for the Board 
to now consider his claim under both versions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board notes at the outset that the veteran's service-
connected disability includes hydradenitis of the groin.  The 
veteran has testified with respect to this disorder that it 
generally involves excessive itching.  Manifestations of the 
disorder, however, have not been found on VA examinations, 
nor have there been complaints in the concurrent treatment 
records.  Therefore, this decision focuses on the clinical 
findings relating to the other half of his service-connected 
disability, specifically that involving the scalp.

Analysis - Old Criteria

According to the Schedule in effect prior to the August 2002 
revisions, diagnostic code 7800 dealt with non-burn scars to 
the head, face, or neck.  A scar to one of those areas 
warranted a 10 percent rating when that scar was either 
moderate in severity, or disfiguring.  A 30 percent rating 
was assigned for disfiguring scars of the head, face, or neck 
when severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  The maximum rating 
of 50 percent was warranted when there was complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2001).

The veteran currently has a 10 percent rating through May 
2004, at which time his rating increases to 30 percent.  
Thus, for a higher rating prior to May 2004 under the 
regulations for scars, the evidence would need to demonstrate 
a marked and unsightly deformity of his eyelids, lips, or 
auricles, or a complete or exceptionally repugnant deformity 
of his face.  

The Board has reviewed all the evidence of record, with 
specific attention paid to those records during the appellate 
period, to include VA examinations in March 1998, July 1999, 
April 2003, May 2005, and September 2005.  Additionally, 
there are VA outpatient records from September 1989 to July 
2000.  The veteran also offered sworn testimony regarding his 
symptoms in April 1999 and October 2000.

The evidence does not show either marked or complete 
deformity of the face, sufficient to warrant a rating higher 
than 10 percent under the old criteria for rating scars.  The 
first characterization of the veteran's skin disability in 
the context of scarring was in April 2003, at which time the 
examiner indicated that less than 1 percent of the veteran's 
body surface was affected by the disability, specifically 
stating the affected areas were the right temporal hairline 
area and the nuchal, or nape of the neck, area.  It was noted 
to be "slightly disfiguring."  Subsequent examinations, in 
September 2005, indicate a lack of facial involvement, 
finding the scarred areas to be on the veteran's neck and the 
back of his scalp.  Thus, facial deformity of any level of 
severity has not been found.

Alternatively under the old criteria, eczema was rated under 
DC 7806.  This code indicated that a 10 percent rating was 
warranted for exfoliation, exudation or itching which 
involved an exposed surface or an extensive area.  A 30 
percent rating was warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
The maximum rating of 50 percent required ulcerations or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (2001).

For the veteran to warrant a rating in excess of 10 percent 
under this code, there must be evidence of constant exudation 
or itching, or of ulcerations or exfoliation with systemic or 
nervous manifestations.  Here, there is ample evidence of the 
veteran experiencing constant itching and near-constant 
exudation, or release of fluid from the pustules.  The 
veteran's first VA examination in March 1998 noted only one 
finding, and that was of itching.  The veteran's testimony in 
his April 1999 hearing confirmed a constancy to the itching, 
as well as the almost daily ritual of exudation, initiated by 
the veteran in an attempt to stop the itching.  This was 
confirmed on later VA examinations in April 2003, May 2004, 
and September 2005.  

The Board observes, however, that the record does not 
establish ulceration of the veteran's scalp, meaning tissue 
loss; nor has there been systemic or nervous manifestations 
of the disability.  By his own testimony, the veteran's 
primary problem concerning his skin disorder is the itching 
and pain associated with the reoccurring pustules.  See 
hearing testimony in April 1999 and October 2000.  Based on 
the record, the Board finds that the veteran's disability 
picture warrants a higher rating of 30 percent under the old 
criteria for eczema, from the date of his original claim in 
October 1997.  However, the Board also finds that the 
disability has not, at any time during the appeal, more 
nearly approximated the higher, 50 percent, rating. 

Analysis - Revised Criteria

As a 30 percent evaluation has been established from October 
1997 under the old regulations for eczema, the question that 
remains for the Board is whether the veteran is entitled to 
an evaluation in excess of 30 percent under the revised 
regulations.  Keeping in mind that the new regulations came 
into effect in August 2002, only that evidence in the file 
from that point forward is examined here.  

According to the revised Schedule, DC 7800 provides criteria 
to rate disfigurement of the head, face, or neck, indicating 
that when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, the disability will be 
rated at 30 percent.  38 C.F.R. § 4.118, DC 7800 (2005).  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  Id. 

The maximum rating of 80 percent is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

Note (1), following the criteria, lists the 8 characteristics 
of disfigurement.  They are: 
*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.). 
*	Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id.  

Therefore, in order for the veteran to receive a rating in 
excess of 30 percent under the new regulations pertaining to 
scars, the record must show tissue loss and either gross 
distortion or asymmetry of paired facial features, or four or 
more characteristics of disfigurement.  

The May 2004 and September 2005 scars examinations best 
address the criteria of this rating category.  The veteran 
had many small pock-like scars, in an area that was noted to 
be 15 centimeters by 9 centimeters on his neck and the back 
of his scalp (135 square centimeters).  The widest parts of 
the scars measured between 1 and 4 millimeters (0.1 to 0.4 
centimeters).  The examiners indicated that this represents 
between 16 and 33 percent of the exposed area of the head and 
neck.  The surface contour was slightly elevated and slightly 
hypopigmented, as compared to the surrounding skin.  It was 
not adherent to underlying tissue, nor was there abnormal 
skin texture or indurated areas of the skin.  No underlying 
soft tissue loss was noted.

Based on these findings, the Board observes that the 
veteran's skin disability has no more than three 
characteristics of disfigurement, namely having a scar 13 or 
more centimeters in length; the surface contour of the scar 
elevated on palpation; and, the skin hypo-pigmented in an 
area exceeding 39 square centimeters.  Furthermore, the Board 
observes that the veteran's disability does not cause gross 
distortion or asymmetry of paired facial features.  It is 
primarily located on the back of his scalp and neck.  Thus, 
his disability picture most nearly approximates that 
contemplated by the 30 percent rating under the revised scar 
codes.  

Referable to whether the veteran's disability can be more 
favorably rated under DC 7806 for dermatitis or eczema, a 30 
percent evaluation is assigned with 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2005).

The maximum rating of 60 percent is warranted for dermatitis 
or eczema with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Or the disability is to be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id. 

The Board notes that DC 7801 is the only code of those listed 
above offering a rating higher than 30 percent.  That code, 
however, is only applicable to scars that are on areas of the 
body other than the head, face, or neck.  As the veteran's 
scars are on the head and neck, that code is inapplicable. 

Accordingly, for the veteran to receive a rating in excess of 
30 percent under the new regulations pertaining to 
dermatitis, the record would need to demonstrate that his 
perifolliculitis covered more than 40 percent of the exposed 
area of his head, or that he has undergone systemic therapy, 
such as corticosteroids or other immunosuppressive drugs.  

As noted above, VA examiners have estimated that between 16 
and 33 percent of the exposed area of the veteran's head and 
neck is affected.  Additionally, while the veteran testified 
in October 2000 that he had, in the past, taken Accutane for 
his disability, which is a systemic medication, his current 
medical records, from August 2002 forward, do not confirm 
that he continues to take the same.  The only medications he 
is noted to be taking are topical antibiotics and Bactrim, a 
systemic medication that was prescribed in the context of the 
veteran's unrelated gastrointestinal disorders.  Thus, the 
veteran's disability does not meet the schedular requirements 
for the maximum (60 percent) rating.  

In sum, an increase from 10 percent to 30 percent, from the 
original date of the veteran's claim, is warranted under the 
old criteria referable to eczema.  A rating higher than 30 
percent, however, is not warranted under either the old or 
the new criteria for scars or for dermatitis at any time 
during the appellate period.

The Board has considered whether separate ratings for the 
scars and for the dermatitis could be granted in this case.  
However, because both aspects of the disability rely, to some 
degree, on the size of the area affected, it would violate 
the law against pyramiding, which specifically states that 
the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2005).  
Therefore, the Board does not find that separate ratings are 
appropriate in this case.

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

ORDER

Entitlement to a 30 percent rating from October 1997 is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to a rating in excess of 30 percent, from May 
2004 forward, is denied. 

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


